--------------------------------------------------------------------------------


EXHIBIT 10.1
 
[CONTINENTAL AIRLINES, INC. LETTERHEAD]
 


 


 
September 30, 2009
 


 
Mr. Jeffery A. Smisek
 
Continental Airlines, Inc.
 
1600 Smith HQSEO
 
Houston, TX 77002
 


 
Dear Jeff:
 
In light of your election as successor Chairman and Chief Executive Officer of
the Company, this letter is to clarify our mutual understanding of the
interpretation of the terms of the Employment Agreement entered into between you
and Continental Airlines, Inc. (the “Company”), effective October 15, 2007 (the
“Agreement”).
 
Effective as of January 1, 2010, the positions referenced in paragraph 1.2 of
the Agreement shall be agreed to mean Chairman of the Board, President and Chief
Executive Officer of the Company, in lieu of your prior position as President
and Chief Operating Officer of the Company, and the duties referenced in that
paragraph shall be the duties associated with those new positions as of January
1, 2010.  The provisions of paragraph 2.3(i) of the Agreement shall be
interpreted in a manner consistent with your change in position and will be
deemed to reference the authority, duties and responsibilities of your new
positions as of January 1, 2010, and to a reporting structure to the Board of
Directors of the Company from and after that date.  For the avoidance of doubt,
you agree that you will not have a material diminution in authority or duties
for purposes of paragraph 2.3(i) solely as a result of (i) the election by the
Board of Directors of another officer to serve in the role of President,
provided that you continue to serve as Chairman of the Board and Chief Executive
Officer, or (ii) the election by the Board of Directors of another director to
serve as Chairman of the Board if such election is required by applicable law or
the rules of the principal securities exchange on which the Company's common
stock is then listed.
 
References to “other than Company’s Chief Executive Officer” that were in the
Agreement and that will clearly no longer be applicable due to your position as
Chief Executive Officer are agreed to have no relevance from and after January
1, 2010.
 
By signing below, you agree that this letter accurately reflects our mutual
interpretation of the terms of the Agreement and shall be deemed to constitute
an agreement of the parties with respect to its terms for purposes of paragraph
5.12 of the Agreement.
 
Very truly yours,


CONTINENTAL AIRLINES, INC.




By:        /s/ Jennifer L.
Vogel                                                         
Name:     Jennifer L. Vogel
 
Title:
Senior Vice President,

 
General Counsel, Secretary

 
and Chief Compliance Officer





APPROVED:




/s/ Charles
Yamarone                                                                 
Charles Yamarone
Chair, Human Resources Committee


 
ACKNOWLEDGED AND AGREED:
 
JEFFERY A. SMISEK
 


 
/s/ Jeffery A. Smisek                                                      
